 MANPOWER, INC.287Manpower,Inc.,of Shelby County andArmour Grocery Products Co., Division ofArmour and CompanyandGeneral Drivers,SalesmenandWarehousemen'sLocalUnionNo.984, an affiliate of TheInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petioner.Case 26-RC-2796.May 2,1967DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, ahearing was held before Hearing Officer Kay Fisherof the National Labor Relations Board. After theclosing of the hearing, the Regional Director, inconformity with National Labor Relations Board'sRules and Regulations, Series 8, as amended,elected to transfer the case to the Board for decision.TheHearingOfficer'srulingsarefreefromprejudicial error and are hereby affirmed. TheEmployers and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.Manpower, Inc., of Shelby County, hereinreferredtoasManpower, is a Tennesseecorporation, engaged in the business of supplyingtemporary help and business services to businessfirms.The parties stipulated that during thepreceding 12 months, in the course and conduct ofitsbusiness,Manpower supplied services tobusiness firms in the State of Tennessee in the valueof more than $50,000, which business firms, duringthe same period, shipped from Tennessee to pointsoutside of Tennessee, goods and products in excessof $50,000.Armour and Company is a Delaware corporationengaged in meatpacking, industrial, agricultural,chemical,andothermanufacturingactivitiesthroughout the United States. Armour GroceryProductsCompany, a Division of Armour andCompany, herein referred to as Armour, the onlyplant involved in this proceeding, is engaged in themanufacture of floor wax and cleaner. The partiesstipulated that during the preceding 12-monthperiod, Armour shipped from this plant into Statesother than Tennessee, goods and products in excessof $50,000. Both Manpower and Armour stipulatedthat they are engaged in interstate commerce andsubject to the Board's jurisdiction, and we so find.Pursuant to an oral agreement, Manpower hassupplied truckdrivers to Armour since March 1966.Petitioner seeks a unit of over-the-road truckdriverswhich it contends are employed jointly by Manpowerand Armour. Both Manpower and Armour claim thatthese drivers are employed solely by Manpower andthatManpower has not declined to recognizePetitioner.In November 1965, Armour acquired the plant inquestion from E. L. Bruce and Company, hereinknown as Bruce. Bruce had several drivers on itsown payroll and also used drivers supplied byManpower. Upon initial operation of the plant,Armour employed one truckdriver who had beenemployed by Bruce. The driver ultimately went intothewarehouse when the one piece of truckingequipment also acquired from Bruce had beendisposed of. Until about March 1966, Armour'sdistribution of products was accomplished primarilyby common carrier. Since that date until the time ofthehearing,Manpower had supplied about 15drivers to Armour, approximately 7 of whom hadworked steadily for Armour since the first fewmonths that Manpower and Armour operated undertheir oral agreement. Approximately three of thesedrivers had previously been assigned to Bruce byManpower. All of the over-the-road drivers workingat Armour are paid by Manpower.As mentioned above, Manpower supplies thesetruckdriverstoArmour pursuant to an oralagreement which is terminable at will by eitherparty.' Armour pays Manpower an agreed contractrate based on the number of miles driven by thedrivers. The drivers themselves are compensated byManpower based on a slip containing the totalmileage driven plus any miscellaneous expenses,and signed by the driver and a representative ofArmour. Manpower has sole discretion as to therates of the drivers. Manpower deducts income taxesand social security and provides workmen'scompensation for the drivers. Manpower advancesmoney to its drivers before trips taken for Armourfor out-of-pocket expenses and if additional moneyis needed the drivers wire Manpower.Although only Manpower can hire and fire thedrivers,Armour can request certain drivers, arequest which will be accommodated if possible, andManpower. Armour gives a test run to the drivers inorder to determine their qualifications and furnishesthem with a safety manual. Armour also conductedtwo safety meetings.' Armour's dispatcher informsthe drivers of their reporting time, assigns them theirruns, and prepares a manifest giving the drivers'This agreement has been reduced to writing, although it hasanother company werein attendance,at the second meeting, onlynot been executed2At the first meeting two Manpower drivers working fordrivers working for Armour were present164 NLRB No. 37 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir time of departure, approximate time of arrival,stops, pickups, and deliveries, and approximate dayof return; in addition, Armour's dispatcher receivesdrivers complaints and has disciplined a driver.Drivers report to Manpower only to get paid, usuallyat the end of a run. Of the seven drivers who haveconsistently been driving for Armour, only one hadmade a trip for another company and then only onone occasion. All paperwork completed by thedrivers bears Armour's name;the drivers have abulletin board at the Armour plant; and they regardArmour'svicepresidentfortrafficastheir "big boss."The above evidence indicates that both Manpowerand Armour take part in determining mattersgoverningessentialtermsand conditions ofemployment of these drivers. Manpower hires andfires the drivers, determines their rates of pay, andmakes contributions and deductions for them asrequired by law. Armour's use of the driversindicates that it has control over these employeesconsistent with its statusas anemployer along withManpower.3 Armour tests the drivers referred tothem to determine their qualifications and has theright to refuse any driver supplied by Manpower.Armour gives the drivers safety instruction, providesthem with a safetymanual,establishes the workschedule,assignsthe drivers to given runs, generallysupervises the drivers in the course of theiremployment, and in effect holds itself out to thedrivers as their employer. In addition, Armour signsthe slip containing the mileage driven which thedrivers then present to Manpower for payment. Inview of the foregoing, we find that Manpower andArmour are joint employers of the drivers suppliedby Manpower to Armour.2.The labor organization involved claims torepresent certain employees of the Employer.3.Armour contends that if the drivers are foundto be its employees, that the collective-bargainingagreement in effect between Armour and Local3148, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, herein called Local 3148, is abar to the proceeding and the petition must bedismissed. The collective-bargainingagreement inquestion covers the production, maintenance, andwarehouse employees of Armour.Prior to the acquisition by Armour, the employeesof Bruce, including the drivers directly employed byit,were covered by a master agreement with theCarpentersUnion.The drivers of Manpower'spayroll that were supplied to Bruce were not coveredby that contract.When Armour took over fromBruce, it employed one driver to operate the singlepiece of trucking equipment it purchased from3See The Greyhound Corporation,153 NLRB 1488.4Sterling FaucetCompany,119 N LR B 1225Bruce. This driver was covered by the contract withLocal 3148 and has since moved into the warehouse.Sometime after Manpower began supplying driversto Armour in March 1966, Local 3148 made a claimto represent these drivers under its agreement withArmour which commenced in December 1965.Armour's position in response to this demand wasthat the drivers were not its employees and therewasnobasisfordiscussionconcerningrepresentation.Whileit istrue that the fact that a new category oroperation has not been specifically named in therecognition clause of the contract asserted as a bar isnot controlling,4 the Board has consistently held thatto serve as a bar, a contract must clearly by its termsencompass the employees sought.5 There is noevidence in the record or in the terms of the contractwith Local 3148 to indicate that the parties intendedto include the over-the-road drivers under theagreement.When the contract was executed,Armour's driving was done by common carrier and ithad only one driver on its payroll who soon movedinto the warehouse. Manpower drivers did not beginworking for Armour until 3 months after theexecution of the contract. Armour's answer to Local3148 that the drivers are not its employees and therewas no basis for discussing representation would beinconsistent with a finding that it intended to includethem under the contract. The only past history ofbargainingshows that the drivers supplied byManpower to Bruce were not covered under Bruce'smaster agreement with the Carpenters Union.Armour employs no other drivers and there is verylittlecontact between the drivers and Armour'sother employees. Thus, neither the terms of thecontract, the past bargaining history, nor Armour'spresent bargaining relationship with Local 3148evidencean intentto include the drivers under thecontract.We therefore find that Armour's contractwith Local 3148 is not a bar to the election.Accordingly,we find that a question affectingcommerce exists concerning the representation ofthe employees of the Employer within the meaningof Section 9(c)(1) and Section 2(6) and (7) of the Act.4.Petitioner seeksa unitof over-the-road driversemployed jointly by Armour and Manpower.Manpower's position is that it would recognize andbargain with Petitioner for the unit requested in thepetition.Armour's contentions that it is not anemployer of these drivers, and, in the alternative,that if the Board determines that it is an employer ofthe drivers its contract with Local 3148 acts as abar, have been disposed of. Accordingly, we findthat the following employees of the Joint Employers,Armour and Manpower, constitute an appropriate5RCA Communications,Inc., 154 NLRB 34 MANPOWER, INC.289unit for the purposes of collective bargaining withinwatchmen, guards, and supervisors as defined in thethe meaningof Section 9(b) of the Act:Act. 6Allover-the-road drivers employed jointly byManpower and Armour, excluding all production[Text of Direction of Election omitted fromand maintenance employees, clerical employees,publication.7]6The unit appears as amended at the hearing.No extension of time to file this list shall be granted by the7An election eligibility list, containing the names andRegional Director except in extraordinary circumstances Failureaddresses of all the eligible voters, must be filed by the Employerto comply with this requirement shall be grounds for setting asidewith the Regional Director for Region 26 within 7 days after thethe election whenever proper objections are filed.Excelsiordate of this Decision and Direction of Election The RegionalUnderwear Inc,156 NLRB 1236Director shall make the list available to all parties to the election.